        Case 2:20-cv-01819-DLR Document 8 Filed 10/14/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   John J Wojichowski,                                No. CV-20-01819-PHX-DLR
10                   Plaintiff,                         ORDER
11   v.
12   Nikola Corporation, et al.,
13                   Defendants.
14
15          The Court having reviewed the parties’ Joint Stipulation Extending the Deadline for

16   Defendants to Respond to the Complaint (Doc. 7) and good cause appearing;

17          IT IS ORDERED that, pursuant to the parties’ stipulation, Defendants shall not be

18   required to answer, move or otherwise respond to the Complaint or any amended complaint until

19   a briefing schedule is entered.

20          IT IS FURTHER ORDERED that Defendants have not waived and expressly preserve

21   all arguments and defenses.

22          Dated this 14th day of October, 2020.

23
24
25
26
                                                    Douglas L. Rayes
27                                                  United States District Judge
28
